Citation Nr: 1708500	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  Unfortunately, he passed away in January 2013.  In July 2014, his spouse was accepted as his substitute.  See 38 U.S.C.A. § 5121A (West 2015); Breedlove v. Shinseki, 24 Vet. App. 7 (2010).

This matter comes to the Board of Veterans' Appeals (Board) following a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied a claim for service connection for PTSD.

In April 2008, the Board remanded the claim to afford the Veteran the opportunity to testify in support of his claim.  

In June 2009, the Veteran testified at a hearing at the RO before an Acting Veterans Law Judge (VLJ).  A transcript of that hearing is on file.  

In September 2009, the Board denied the claim. 

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While his case was pending at the Court, the VA's Office of General Counsel and the Veteran's  representative filed a Joint Motion requesting that the Court vacate the Board's September 2009 decision, and the Court subsequently issued an Order vacating the September 2009 Board decision.  

In October 2010, and in November 2011, the Board remanded the claim.  

In January 2012, the Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record. 

In May 2012, the Veteran's attorney declined an additional hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In July 2012, the Board remanded the claim for additional development.  

In May 2015, the Board denied the claim.  The Board construed the claim broadly, to include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  

The Veteran appealed to the Court.  In July 2016, the Court issued an Order and a Memorandum Decision that vacated the Board's May 2015 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the Navy, with a military specialty of aircraft mechanic.  Service in the Republic of Vietnam has been conceded.  Subsequent to filing his claim, he submitted oral and written testimony in which he reported witnessing stressors that included seeing several accidental deaths aboard the U.S.S. Oriskany, and stand-off attacks while stationed at Da Nang Air Base, as well as loading body bags onto planes.   

In an opinion, dated in October 2014, a VA psychologist, Dr. J.L., concluded that the Veteran did not have PTSD, and that his psychiatric symptoms were less likely as not related to his claimed stressors during service.  

In May 2015, the Board denied the claim, based, in part, on Dr. J.L.'s opinion. 

A review of the Joint Motion shows that it was agreed that additional development was required.  Specifically, it was agreed that Dr. J.L.'s October 2014 opinion had failed to mention three reports, dated in 2012, which contained diagnoses of PTSD.  It was agreed that the Board either should have sought clarification from Dr. J.L. as to whether these 2012 diagnoses of PTSD warranted a change in his conclusion, or should have explained why such a clarification was not needed.  Citing Thompson v. Gober, 14 Vet. App. 187, 188 (2000) (per curiam order).  

Given the foregoing, a remand is required for Dr. J.L. to provide an addendum opinion in which he discusses whether or not the evidence of PTSD in the Veteran's 2012 treatment reports warrants any change in his October 2014 conclusion.  

The Board further notes that in January 2017, the appellant's representative submitted an etiological opinion from Dr. J.M., in which Dr. J.M. concluded that the Veteran had PTSD due to his service.  On remand, Dr. J.L. should be requested to comment upon Dr. J.M.'s opinion, and its persuasiveness, or lack thereof.    

Finally, the Board notes that the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014).  The regulation has been changed to reflect the current DSM, the DSM-V.  However, as this appeal was certified to the Board prior to the effective date for this change, DSM-IV is applicable to this claim.  See 70 Fed. Reg. 45,093-94 (Aug. 4, 2014).    
Accordingly, the case is REMANDED for the following action:

1.  Return the file to the psychologist who provided the October 2014 VA opinion (Dr. J.L.).  After review of the record, Dr. J.L. must provide an opinion as to:

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran had an acquired psychiatric disorder (other than PTSD) that had its clinical onset during the Veteran's active duty service, or, if not: 

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran had PTSD due to his active duty service.  If PTSD is diagnosed (under DSM-IV criteria), then identify the specific stressor(s) upon which the diagnosis is based.  

c)  It should be stated whether or not the Veteran's diagnoses of PTSD, dated in 2012, and the January 2017 opinion of Dr. J.M., warrant any change in the October 2014 opinion, and, if not, the reason for this should be explained.  

d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e)  Rationale for all requested opinions shall be provided.  If an opinion cannot be provided without resorting to mere speculation, a complete explanation shall be provided stating why this is so.  In so doing, it must be stated whether the inability to provide a more definitive opinion is the result of a need for additional information or that the opinion provider has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  In the event that the psychologist who provided the October 2014 VA opinion (Dr. J.L.) is not available, send the Veteran's claims file to another psychologist, or physician, in order to ascertain the nature and etiology of any acquired psychiatric disorder found, to include PTSD.  

The questions set forth at 1 "a" and 1 "b" above must be answered.  The January 2017 opinion of Dr. J.M. must also be discussed.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remain denied, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




